ATTORNEY GENERAL HENRY HAS ASKED ME TO RESPOND TO YOUR RECENT REQUEST FOR AN INFORMAL OPINION CONCERNING THE REQUIREMENT THAT NON-PROFIT TAX-EXEMPT CHARITIES ACTIVE IN THE STATE OF OKLAHOMA CARRY WORKMEN'S COMPENSATION INSURANCE.
I HAVE REVIEWED THE APPLICABLE LAW AND HAVE INQUIRED OF MR. MICHAEL CLINGMAN, ADMINISTRATOR OF THE WORKERS' COMPENSATION COURT. MR. CLINGMAN INFORMED ME, AND I CONCUR, THAT THE ONLY EXEMPTIONS TO THE WORKERS' COMPENSATION ACT ARE FOUND AT 85 O.S. 2.1/85 O.S. 2.5 (SEE COPY ENCLOSED). ALL OTHER EMPLOYEES ARE COVERED BY THE ACT.
THE FACT THAT AN ORGANIZATION IS NON-PROFIT OR TAX EXEMPT APPEARS TO HAVE NO BEARING ON THE REQUIREMENT TO CARRY WORKER'S COMPENSATION COVERAGE FOR ITS EMPLOYEES. AS YOU MAY OR MAY NOT KNOW THE RATES FOR SUCH COVERAGE ARE ESTABLISHED BY RULE OF THE PROPERTY AND CASUALTY RATE BOARD. THE RATE AID BY AN EMPLOYER FOR COVERAGE IS DETERMINED BY THE AMOUNT OF ITS PAYROLL EXPENDITURE.
(NED BASTOW)